127 F.3d 1109
97 CJ C.A.R. 2466
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lonnie-Scott HOLDEN, Plaintiff-Appellant,v.Larry D. HOLDEN, Defendant-Appellee.
No. 97-3048.
United States Court of Appeals, Tenth Circuit.
Oct. 17, 1997.

Before BALDOCK, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Defendant-Appellee has filed a motion to strike Plaintiff-Appellant's Reply Brief, and Plaintiff-Appellant has filed a response to this motion.  The Motion to Strike is hereby DENIED.


4
The judgment of the trial court is affirmed for the reasons given in its Memorandum and Order filed February 12, 1997.


5
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3